


110 HRES 715 IH: Supporting the goals and ideals of Red

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Souder (for
			 himself, Mr. Cummings,
			 Mr. Boozman,
			 Mr. Boswell,
			 Mr. Burton of Indiana,
			 Mr. Conyers,
			 Mr. Hunter,
			 Mr. McHugh,
			 Mr. Levin,
			 Mr. Payne,
			 Mr. Pearce,
			 Mr. Peterson of Pennsylvania,
			 Mr. Ramstad,
			 Mr. Reyes,
			 Mr. Smith of New Jersey,
			 Mr. Walden of Oregon, and
			 Mr. Donnelly) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week.
	
	
		Whereas the Red Ribbon Campaign was established to
			 commemorate the service of Enrique “Kiki” Camarena, an 11-year special agent of
			 the Drug Enforcement Administration who was murdered in the line of duty in
			 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign has been nationally
			 recognized since 1988 to preserve Special Agent Camarena's memory and further
			 the cause for which he gave his life, and is now the oldest and largest drug
			 prevention program in the Nation, reaching millions of young people each year
			 during Red Ribbon Week;
		Whereas the Governors and Attorneys General of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, and more than 100 other organizations throughout the United
			 States annually celebrate Red Ribbon Week during the period of October 23
			 through October 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 Nation faces in securing a safe and healthy future for our families;
		Whereas drug and alcohol abuse contribute to domestic
			 violence and sexual assault, and place the lives of children at risk;
		Whereas, although public awareness of illicit drug use is
			 increasing, emerging drug threats and growing epidemics such as the abuse of
			 prescription medication—the second most abused drug by youth, methamphetamine,
			 and inhalants demand attention;
		Whereas drug dealers are specifically targeting children
			 by marketing illicit drugs that mimic the appearance and names of well known
			 brand-name candies and foods; and
		Whereas parents, youths, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during this week-long celebration: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Red Ribbon Week;
			(2)encourages children
			 and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States to promote the creation of drug-free communities
			 and to participate in drug prevention activities to show support for healthy,
			 productive, and drug-free lifestyles.
			
